DETAILED ACTION
This office action is a response to an application filed on 10/31/2019.
Claims 1-6, 8, 33-38, 40, 41-45, and 48 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019, 03/11/2020 and 10/19/2020 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 10/31/2019.  The Examiner contends that these drawings are acceptable for examination proceedings.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the claims submitted on 10/31/2019, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Kwon et al. (US 20120276897 A1) teaches method and apparatus for reporting radio link failure. 
Morioka et al. (US 20130288687 A1) teaches apparatus and methods for shifting timing of relay station. 
Jung et al. (US 20180123682 A1) teaches method for relay terminal selection using ranking. 

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“generating, by a terminal when a radio link failure (RLF) occurs, an RLF report, the RLF report comprising information related to a wireless environment where the terminal is located when the RLF occurs;
receiving, by the terminal, a terminal information request sent by an access network device, the terminal information request being configured for acquiring the RLF report generated by the terminal; and
Sending, by the terminal, the RLF report to the access network device”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

For independent claims 33 and 41; claims are similarly considered allowable. Claims disclosed similar limitations as of claim 1. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 33 and 41; and thus claims are respectively allowable.
Dependent claims 2-6, 8, 34-38, 40, 42-45, and 48 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/KYAW Z SOE/Primary Examiner, Art Unit 2412